         Case 1:19-cv-09559-MKV Document 91 Filed 06/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOUCHARD TRANSPORTATION CO., INC,

                       Plaintiff,
                                                                         1:19-cv-9559
                             -against-
                                                                     ORDER GRANTING
                                                                        SECURITY
 LAUREL SHIPPING LLC and GULF OIL LP,
                       Defendants.

 LAUREL SHIPPING LLC,                                                 USDC SDNY
                                                                      DOCUMENT
                       Third-Party Plaintiff,                         ELECTRONICALLY FILED
                                                                      DOC #:
                             -against-                                DATE FILED: 6/1/2020

 M/V ELLEN S. BOUCHARD, IMO No. 8117952, Official
 No. 644590, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V MORTON S. BOUCHARD
 JR., IMO No. 9794680, Official No. 1265315, her engines,
 apparel, furniture, equipment, appurtenances, tackle, etc., M/V
 JANE A. BOUCHARD, IMO No. 9269702, Official No.
 1139762, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V EVENING STAR, IMO No.
 9629768, Official No. 1234828, her engines, apparel, furniture,
 equipment, appurtenances, tackle, etc.,
                       Third-Party Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       A case management plan for this case was filed on February 5, 2020 [ECF No. 35]. On

February 7, 2020, the Court granted Defendant Laurel Shipping LLC (“Laurel”) leave to file

[ECF No. 36], and subsequently Laurel did file [ECF No. 41], a Third-Party Complaint in rem

against four vessels owned by Plaintiff Bouchard Transportation Co., Inc. (“Bouchard”) in

connection with the disputed contract between Laurel and Bouchard. Also on February 7, 2020,

Laurel moved for the issuance of Warrants of Arrest for the four vessels [ECF No. 47]. The

motion was granted on February 14, 2020 [ECF No. 61], but due to delays in service two vessels
          Case 1:19-cv-09559-MKV Document 91 Filed 06/01/20 Page 2 of 3



were not arrested until May 1, 2020 [ECF No. 81 and ECF No. 82], one was arrested on May 21,

2020 [ECF No. 90], and one of the four still has not been arrested.

        On May 14, 2020 Bouchard filed a Letter Motion for Extension of Time to Amend [ECF

No. 85]. The parties dispute whether amendment is appropriate, since the original civil case

management plan ordered that any motions to amend the pleadings were due by March 6, 2020.

The purpose of amendment, according to Bouchard, is to seek countersecurity under the Federal

Rules of Civil Procedure Supplemental Admiralty Rule E(7) for the vessels that Laurel has

arrested in its Third-Party Complaint. See ECF No. 85 at 2. Laurel opposes Bouchard’s motion

for leave to amend as untimely and its request for countersecurity as inappropriate on the ground

that Bouchard’s contract claims are purportedly meritless [ECF No. 86].

        The purpose of Admiralty Rule E(7) is “to place the parties on an equality as regards

security." Result Shipping Co., Ltd. v. Ferruzzi Trading USA. Inc., 56 F.3d 394, 399 (2d

Cir.1995) (internal quotation omitted). While the decision to award countersecurity is

discretionary, both the text of the rule and its interpretation in this district counsel that

countersecurity should be awarded so long as all claims arise from the “same transaction or

occurrence” and are not completely meritless. See DSND Subsea AS v. Oceanografia, S.A. de

CV, 569 F. Supp. 2d 339, 349 (S.D.N.Y. 2008) (Sullivan); Voyager Shipholding Corp. v. Hanjin

Shipping Co., 539 F. Supp. 2d 688 (S.D.N.Y. 2008) (Lynch).

        Laurel suggests that Bouchard should be denied counterscurity because its request to

amend comes well after the March 6, 2020 deadline established in the original case management

plan and is therefore untimely. See, ECF No. 86 at 1–2. Requests for countersecurity are

regularly brought on by motion, see, e.g., DSND Subsea, 569 F. Supp. 2d 339; Voyager

Shipholding, 539 F. Supp. 2d. 688, although it is not clear that amendment of the claim or
            Case 1:19-cv-09559-MKV Document 91 Filed 06/01/20 Page 3 of 3



counterclaim is required. To the extent Bouchard’s clear request for countersecurity is

insufficient and amendment is required, the Court finds that Bouchard has demonstrated good

cause to amend its pleadings, notwithstanding the earlier deadline to seek leave to amend. The

vessels for which Bouchard now seeks countersecurity were not arrested until May 1, 2020 at the

earliest. While Bouchard may have been “on notice” (ECF No. 86 at 2) of Laurel’s desire to

arrest these vessels, any motion to amend prior to May 1 would have been purely hypothetical

and therefore inappropriate. As it stands, Bouchard’s May 14, 2020 Letter Motion came within

two weeks of the arrest of the first vessel, which is contrary to any claim of a “delay tactic”. Id.

Accordingly, it is hereby ORDERED that Bouchard may amend its pleadings accordingly no

later than June 15, 2020. Should the last vessel named in Laurel’s Third-Party Complaint

subsequently be arrested, Bouchard promptly may file a motion for countersecurity.

       As to Bouchard’s ultimate entitlement to countersecurity, Laurel’s only objection is that

the claim Bouchard seeks to secure is “fundamentally without merit.” ECF No. 86 at 2–3

(quoting Voyager Shipholding Corp., 539 F. Supp. 2d at 691). The merit bar, however, is

extremely low, and satisfied by claims that are "well-pleaded and based on plausible if debatable

legal theories.” Voyager Shipholding Corp., 539 F. Supp. 2d at 691. Bouchard has met this bar

here. Accordingly, it is ORDERED that the parties should meet and confer to discuss an

appropriate amount for countersecurity. IT IS FURTHER ORDERED that no later than June

22, 2020, the parties should file a joint letter of no more than three pages informing the Court of

the agreed upon amount or setting forth the amount proposed by each party and the basis for its

proposal.

SO ORDERED.
                                                      _________________________________
Date: June 1, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
